Title: To George Washington from Major General William Heath, 6 February 1777
From: Heath, William
To: Washington, George

 

Dear General,
West Chester [N.Y.] Feby 6th 1777

The last evening I received the honor of yours of the 3d & 4th Instant, which has given me great Pain—Perhaps I may venture to say that no Officer is more attentive to Orders or more anxious to carry them into Execution than I am—When I received your Excellency’s Orders to march towards Kingsbridge, nothing could be more agreable than the Manoeuvre; but I cannot say the taking the Command of a Body of Troops intirely Militia was so—it was indeed far otherwise—Before I received your Excellency’s Orders to move myself towards Kingsbridge, upon the Application of the Committee of the State of New York, I appointed General Parsons to take the Command of the Troops destined for their Secret Expedition—He gave me his answer in writing, accepting the Command in Obedience to Orders, but at the same time desiring that his Answer might remain in writing, that it might appear that altho’ he chearfully obeyed Orders, yet that he considered the taking the Command of a Body of Militia for such an attempt, to use his own Words, as a Sacrafice of his Character—By your Excellency’s Orders to me his has escaped, but it seems mine is to receive the fatal Stab—As I feel myself much interested in this matter, your Excellency will bear with me to be a little explicit, and to recapitulate the whole Expedition.
Upon my Arrival before the Fort I Summoned the Garrison to surrender, as your Excellency is sensible is the practice on the first Investing of a Place—and this in particular I did at the motion of a Gentleman before I left Peeks-kill, as it was supposed the Garrison consisted of Hessian Troops, and from some preceding Circumstances, it might answer a very good purpose—And altho’ some of the Enemy may laugh at a Fort being summoned and not taken, I believe they will scarcely publish the Summons—After this I called a Council of War as I did in every Instance of Importance during our Continuance before the Fort, and in every of them the Council were unanimous—I have taken the Liberty to enclose one of them to wit, that preceding our Remove, by which your Excellency will perceive, that the Landing of Lord Piercy to surround us, was not so much as mention’d—The facts were briefly these—the Troops were scattered in a Circle of more than Eight miles—we had tried to Hut them, but the Rain preceding our Remove, had driven four of General Lincoln’s Regiments from their Huts, with the Loss of nearly all their Ammunition—The Enemy had sallied early one morning and Surprised one of our out Guards the Regiment nearest the place were struck with a panic, & had quitted their Quarters leaving their Baggage—the Troops were so scattered as

not to be collected in less than two or three hours—In which case those who were quartered within Cannon Shot of the Fort, as was the Case would be entirely cut to pieces, before they could be supported—A diffidence & uneasiness were discovered in even the bravest Officers, in such a Situation, and a universal desire to get more advantageously quartered—Every Officer objected to a Storm, as they apprehended the Militia inadequate to such an Enterprize—Every purpose it was supposed would, and has been answered by the Troops in their present Cantonment, except that of Reducing the Fort—No Officer could be more anxious to effect something to purpose than I have been during the Expedition here, or more harrassed, perplexed, and fatigued with an undisciplined Militia, and if after all this & having taken every Step, agreable to the Result of Councils of War, I am to be censured, it is truly discouraging—However if there has been Error in Judgment, we have all been in the dark, except some who may be distinguished for their Sense & Judgment—but if I am not mistaken in them, their Military propositions in some Instances, have been as laughable as my Summons may be—It is not uncommon for those unacquainted with Military Operations, to expect as much from undisciplin’d as Disciplined Troops, if their numbers are considerable—but in our present Case, the Officers of Artillery One and all, informed me that they could not be accountable for the Artillery if they were to be covered with Militia—and every Officer acquainted with Service was wishing for a few Continental Troops, when our conquest would have been easy—I thank your Excellency for your Secret Admonition, but must entreat that you would be pleased to let me know who were your Excellency’s Informers, as you are pleased to mention that they were some who have been with me.
I think what your Excellency is pleased to mention with respect to the Forage we are pursuing—I am a little at loss for your final determination as to my Conduct here In your letter of the 3d Inst. you are pleased to direct, that after fixing a number of Troops in this Quarter, & at Peeks-kill, the Remainder should immediately march forward & join you; & in your Letter of the 4th you are pleased to advise some further attempts on the Fort—The last night I ordered a large Scouting party to march at One O’Clock this morning from S. Ward’s to surprize the Out Guards near Fort Independence—and attempt whatever might appear practicable—I have not as yet heard from them—I had yesterday ordered some of the Troops lower down, & to take Quarters below Ward’s—I shall immediately endeavour to make the necessary Arrangment directed by your Excellency, & shall, in Obedience to your Orders, consult Colo. Duer, otherwise I should not do it, in Military matters, altho’ I much esteem him for his good Sense, &

Judgment in other affairs—It will most probably be several days before the Troops can move in which time I hope to hear again from you, and in the mean time I can assure your Excellency, they shall not be idle.
I thank your Excellency for the Leave you have been pleased to grant me, to ride to N. England nothing but necessity could have induced me to sollicit the favor—I shall endeavour to return in about four weeks from the time that I leave Peekskill, which will give me about Two Weeks at Home. I have the honor to be Your Excellency’s Most humbl. Sert

W. Heath

